Exhibit 10.19

Non-Qualified Stock Option Agreement under
BiomX Inc. 2019 Omnibus Long-Term Incentive Plan

 

THIS AGREEMENT is effective as of the Grant Date, by and between the Participant
and BiomX Inc. (the “Company”).

 

WHEREAS, the Company maintains the BiomX Inc. 2019 Omnibus Long-Term Incentive
Plan (the “Plan”), and the Participant has been selected by the committee
administering the Plan (the “Committee”) to receive a Non-Qualified Stock Option
Award under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this Section 1:

 

(a)The “Participant” is [________________________________]

 

(b)The “Grant Date” is [___________].

 

(c)The number of “Covered Shares” shall be [________________] shares of Stock.

 

(d)The “Exercise Price” is $ [____________] per share.

 

Other words and phrases used in this Agreement are defined pursuant to Section
17, elsewhere in this Agreement or the Plan.

 

2. Non-Qualified Stock Option. This Agreement specifies the terms of the option
(the “Option”) granted to the Participant to purchase the number of Covered
Shares of Stock at the Exercise Price per share as set forth in Section 1. The
Option is not intended to constitute an “incentive stock option” as that term is
used in Code section 422.

 

3. Date of Exercise. Subject to the limitations of this Agreement, each
Installment of Covered Shares of the Option shall be exercisable on and after
the Vesting Date for such Installment as described in the following schedule
(but only if the Termination Date has not occurred before the Vesting Date):

 

 

INSTALLMENT

VESTING DATE APPLICABLE
TO INSTALLMENT 25% of Covered Shares One-year anniversary of the Grant Date
6.25%  of Covered Shares Each quarterly anniversary after the one-year
anniversary of the Grant Date Final 6.25% of Covered Shares Final Vesting Date
on the four-year anniversary of the Grant Date

 



 

 

 

Notwithstanding the foregoing provisions of this Section 3, in the event the
Participant incurs a Termination Date prior to the Final Vesting Date, any
unvested portion of the Option shall be immediately forfeited on such
Termination Date.

 

4. Expiration. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be the earliest to occur of:

 

(a)the ten-year anniversary of the Grant Date;

 

(b)if the Participant’s Termination Date occurs by reason of death or
Disability, the one-year anniversary of such Termination Date;

 

(c)if the Participant’s Termination Date occurs for Cause, the Termination Date;

 

(d)if the Participant’s Termination Date occurs for any reason other than those
listed in subsection (b) or (c) of this Section 4, the 90-day anniversary of
such Termination Date.

 

5. Method of Option Exercise. Subject to this Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. Such notice shall specify the number of shares of Stock which the
Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.
Payment shall be by cash or by check payable to the Company. Except as otherwise
provided by the Committee before the Option is exercised: (i) all or a portion
of the Exercise Price may be paid by the Participant by tendering, by either
actual delivery of shares or by attestation, shares acceptable to the Committee
(including shares otherwise distributable pursuant to the exercise of the
Option) having an aggregate Fair Market Value (valued as of the date of
exercise) that is equal to the amount of cash that would otherwise be required;
and (ii) the Participant may pay the Exercise Price by authorizing a third party
to sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise. The Option shall not be exercisable if and to the extent the
Company determines that such exercise would violate applicable state or Federal
securities laws or the rules and regulations of any securities exchange on which
the Stock is traded. If the Company makes such a determination, it shall use all
reasonable efforts to obtain compliance with such laws, rules and regulations.
In making any determination hereunder, the Company may rely on the opinion of
counsel for the Company.

 

6. Change in Control. In the event of a Change in Control, the Company, or the
entity that is the surviving entity or successor to the Company following such
transaction, may elect to (a) to continue this Non-Qualified Stock Option
subject to the terms of this Agreement and the Plan and subject to such
adjustments, if any, by the Committee as permitted by Section 3.2 of the Plan;
or (b) to terminate this Non-Qualified Stock Option in exchange for a cash
payment or distribution as determined in the following sentence. In the event
that the Company or its successor chooses to terminate this option upon a Change
in Control, the Participant shall be entitled to a payment or distribution
within thirty (30) days of such Change in Control equal to the excess of the
value of one share of Stock at the time of the transaction over the Exercise
Price multiplied by the number of Covered Shares.

 



2

 

 

7. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan or pursuant to
this Agreement; provided, however, that such shares of Stock may be used to
satisfy not more than the maximum individual tax rate for the Participant in
applicable jurisdiction for such Participant (based on the applicable rates of
the relevant tax authorities (for example, federal, state, and local), including
the Participant’s share of payroll or similar taxes, as provided in tax law,
regulations, or the authority’s administrative practices, not to exceed the
highest statutory rate in that jurisdiction, even if that rate exceeds the
highest rate that may be applicable to the Participant).

 

8. Transferability. Except as otherwise provided by the Committee, the Option is
not transferable other than as designated by the Participant by will or by the
laws of descent and distribution, and during the Participant’s life, may be
exercised only by the Participant.

 

9. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan. The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Committee in such form and at such
time as the Committee shall require. If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Detrimental Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.

 



3

 

 

11. Plan Provisions Govern. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.

 

12. Not an Employment Contract. The Option will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

 

13. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

14. Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
the Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.

 

15. No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

16. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

17. Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)Disability. The Participant shall be considered to have a “Disability” during
the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.

 

(b)Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 



4

 

 

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

BiomX Inc.

        By:     Its:    

 

    Participant  

 

 

 5



 

 